Citation Nr: 1046537	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a heart disorder, including 
coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service, including from October 1958 
until December 1975 and from December 1975 until August 1982. 

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) in May 2008 and was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida for additional development. Prior to the original Remand, 
this matter was before the BVA on appeal from a September 2006 
rating decision.

In a March 2009 decision, the Board denied the Veteran's claim 
for service connection for a heart disorder, specifically CAD.

The Veteran appealed the Board's March 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
in a May 2010 order granted the parties' joint motion for remand, 
vacating the Board's March 2009 decision and remanding the case 
for compliance with the terms of the joint motion.

The Board notes that in the April 2010 joint motion for remand, 
the Board was ordered to consider in the first instance if the 
Veteran's claim for a "heart disorder" included hypertension.  
The Veteran's representative argued that the Veteran submitted a 
claim for a "heart condition" that "was diagnosed December 22, 
1982."  A December 1982 VA examination diagnosed the Veteran 
with an abnormal EKG and noted a history of hypertension in 1975, 
believed to have been due to stress, and included high blood 
pressure readings.  

The Board notes that the Veteran's February 2006 claim for a 
"heart condition" was submitted with supporting evidence, 
including a heart reading, a May 2000 recommendation for referral 
for a specialist in "CARDIOVASCULAR DISEASE," and an April 2004 
letter from Dr. L.E.V. with working diagnosis of "coronary 
artery disease" and other disorders, none of which included a 
finding of high blood pressure or hypertension. 

Additionally, the December 1982 VA examination noted some 
elevated blood pressure readings, but the only diagnosis 
regarding the heart was for an abnormal EKG.  Indeed, the 
Veteran's current claims of having had hypertension since service 
and the December 1982 VA examination noting that the Veteran had 
a previous 1975  diagnosis of hypertension indicates that the 
Veteran was not first diagnosed with hypertension after service, 
on December 22, 1982, but that he had previously held that 
diagnosis in service.  Indeed, that is his current claim, that he 
had hypertension since service, not first diagnosed after 
service.  Hypertension was not diagnosed on December 22, 1982.  
The only heart related diagnosis was for the abnormal EKG.  The 
December 22, 1982 VA examination diagnosis, the fact that the 
Veteran was not first diagnosed with hypertension in 1982 but in 
1975, and the Veteran's own submission of medical evidence with 
his claim indicates that his claim was for either an abnormal 
EKG, which is not a medical diagnosis for which service 
connection could be granted, or the only other current heart 
related diagnosis then of record, namely CAD.  

Furthermore, the Veteran never indicated that he was making a 
claim for hypertension.  In his September 2006 Notice of 
Disagreement, he reported that he was disputing the denial of 
service connection for "Coronary artery disease."  He similarly 
indicated in his April 2007 Substantive Appeal that he was 
appealing the issue of "Service Connection for Coronary Artery 
Disease."  The Board further notes that the day that the Veteran 
filed his Substantive Appeal, he had also appointed the American 
Legion as his representative.  In the October 2007 statement, the 
Veteran's representative described the issue as "Service 
connection for coronary artery disease."  The representative 
noted that a November 1975 consultation showed the Veteran had 
"a history of high blood pressure (or hypertension)...hypertension 
is a precursor to coronary artery disease from which the Veteran 
now suffers...the Veteran's contentions are clear, we will not 
provide additional comments at this time."

At no time during the course of the appeal did the Veteran 
indicate that entitlement to service connection for CAD was not 
the only issue.  When he filed the claim the only evidence he 
provided at that time was in regards to CAD, indicating that his 
claim was for CAD.  Furthermore, the Veteran himself has argued 
that he was diagnosed with hypertension in service, not on 
December 22, 1982 the date of the VA examination, which only 
diagnosed him with an abnormal EKG.  Moreover, even after the 
Veteran obtained representation, no clarification was received by 
VA as to a claim for anything other than CAD.  The Veteran's 
Substantive Appeal noted that he wished to appeal "Service 
Connection for Coronary Artery Disease" and the representative's 
October 2007 statement similarly phrased the issue as "Service 
connection for coronary artery disease."  The Board is not 
required to anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the BVA is not 
required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).  As such, the Board 
finds that the Veteran's claim for a "hear disorder" did not 
include hypertension.  

The Board further notes that even if the February 2006 claim were 
to indicate a claim for hypertension, that claim would still not 
be before the Board, as an August 2010 rating decision has been 
issued denying service connection for that issue, based on a 
November 2009 claim.  The February 2006 claim was thus 
essentially adjudicated at that time and no Notice of 
Disagreement in regards to that claim has been filed.


FINDING OF FACT

The evidence of record shows that the Veteran served in Vietnam 
and his CAD is presumed to be related to his in-service herbicide 
exposure.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for CAD 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Merits of the Claim
 
The Veteran contends that he has CAD due to service.  The record 
indicate that the Veteran served in Vietnam, as indicated by his 
Vietnam Service Medal, with 3 Bronze Service Stars; Republic of 
Vietnam Campaign Medal with 60 Device; Republic of Vietnam Civil 
Actions Medal with 1-OLC First Class; Republic of Vietnam Civil 
Actions Medal Unit Citation Badge; and Republic of Vietnam 
Gallantry Cross Unit Citation Badge with Palm.  

The Board notes that given the medals awarded him, including the 
Republic of Vietnam Civil Actions Medal Unit Citation Badge, 
which was only available starting in 1964, that the Veteran 
served in Vietnam between January 9, 1962 and May 7, 1975, at 
which time herbicides were used in Vietnam, as noted in 38 C.F.R. 
§ 3.307(a)(6).

The law provides that a veteran who, during active military, 
naval or air service, served in the Republic of Vietnam during 
the Vietnam Era is presumed to have been exposed during such 
service to certain herbicidal agents (e.g., Agent Orange) unless 
there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent during active service, listed diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.

Since the Veteran's claim has been before the Board, the law 
regarding presumptive diseases has changed.  Effective August 31, 
2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart 
disease to the list of diseases associated with exposure to 
certain herbicide agents.  Ischemic heart disease includes, but 
is not limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina).  
Note 3 at the end of § 3.309 notes that "For purposes of this 
section, the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of Ischemic heart disease."

The Veteran has a current diagnosis of CAD, as noted by an April 
2004 letter, from the Veteran's private physician L.E.V. and the 
September 2008 VA examination.

Given that the Veteran has a current diagnosis of CAD, his 
presumed herbicide exposure in Vietnam, and the new addition of 
ischemic heart disease under 38 C.F.R. § 3.309(e), the Veteran is 
presumed to have CAD due to his in-service herbicide exposure.  
As such, service connection for CAD is granted.


ORDER

Service connection for a heart disorder, specifically coronary 
artery disease is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


